     Case 3:20-cv-00293-JWD-EWD               Document 29-10          05/27/20 Page 1 of 25




Carlos Franco-Paredes, MD, MPH

Revised: 05/21/2020

PERSONAL INFORMATION
Carlos Franco‐Paredes, M.D., M.P.H.
Carlos.franco‐paredes@cuanschutz.edu
carlos.franco.paredes@gmail.com
U.S. Citizen and Mexican Citizen
Languages: English and Spanish
ORCID: 0000‐0001‐8757‐643X

CURRENT PROFESSIONAL POSITION AND ACTIVITIES:
    Associate Professor of Medicine, Division of Infectious Diseases, University of Colorado Denver
      School of Medicine, Anschutz Medical Campus and Infectious Diseases (July 2018 ‐ ongoing).
    Fellowship Program Director, Division of Infectious Diseases, University of Colorado Denver
      School of Medicine, Anschutz Medical Campus (March 2019‐ ongoing).

EDUCATION
      1989 ‐1995       M.D. ‐ La Salle University School of Medicine, Mexico City, Mexico
      1996‐1999        Internship and Residency in Internal Medicine, Emory University School of
                       Medicine Affiliated Hospitals, Atlanta, GA
       1999‐2002       Fellowship in Infectious Diseases, Emory University School of Medicine Affiliated
                       Hospitals, Atlanta, GA
       1999‐2002       Fellow in AIDS International Training and Research Program, NIH Fogarty
                       Institute, Rollins School of Public Health, Emory University, Atlanta, GA
       1999 ‐ 2002     Masters Degree in Public Health (M.P.H.) Rollins School of Public Health, Emory
                       University, Atlanta, GA, Global Health Track
       2001‐2002       Chief Medical Resident, Grady Memorial Hospital, Emory University
                       School of Medicine, Atlanta, GA
       2006            Diploma Course in Tropical Medicine, Gorgas. University of Alabama,
                       Birmingham and Universidad Cayetano Heredia, Lima Peru

CERTIFICATIONS
       1999‐Present    Diplomat in Internal Medicine American Board of Internal Medicine
                       (Recertification 11/2010‐11/2020)
       2001‐present    Diplomat in Infectious Diseases, American Board of Internal Medicine, Infectious
                       Diseases Subspecialty
                       (Recertification 04/2011‐04/2021)
       2005‐present    Travel Medicine Certification by the International Society of Travel Medicine
       2007‐present    Tropical Medicine Certification by the American Society of Tropical Medicine –
                       Diploma in Tropical Medicine and Hygiene
                       (DTMH ‐ Gorgas)

EMPLOYMENT HISTORY:
         2002 ‐ 2004 ‐ Advisor to the Director of the National Center for Child and
           Adolescent Health and of the National Immunization Council (NIP), Ministry of Health
                                                  1
    Case 3:20-cv-00293-JWD-EWD              Document 29-10         05/27/20 Page 2 of 25




Carlos Franco-Paredes, MD, MPH

             Mexico; my activities included critical review of current national health plans on
             vaccination, infectious diseases, soil‐transmitted helminthic control programs;
             meningococcal disease outbreaks in the jail system, an outbreak of imported measles in
             2003‐2004 and bioterrorism and influenza pandemic preparedness. I represented the
             NIP at meetings of the Global Health Security Action Group preparation of National
             preparedness and response plans for Mexico
            2005 – 2011‐ Co‐Director Travel Well Clinic, Emory University
             Emory Midtown Hospital
            2004‐ 8/2009 ‐Assistant Professor of Medicine
             Department of Medicine, Division of Infectious Diseases
             Emory University School of Medicine, Atlanta GA
            3/2008‐10/2009 Consultant WHO, HQ, Geneva, Influenza Vaccine
            9/2009‐ 3/2011 Associate Professor of Medicine
             Department of Medicine, Division of Infectious Diseases
             Emory University School of Medicine, Atlanta GA
            1/2007 – 3/2011 Assistant Professor of Public Health
             Hubert Department of Global Health
             Rollins School of Public Health, Emory University, Atlanta GA
            4/2011 –5/2013 ‐ Associate Professor of Public Health in Global Health
             Hubert Department of Global Health
             Rollins School of Public Health, Emory University, Atlanta GA
            2010 ‐ WHO HQ Consultant for a 4‐month‐period on the Deployment of H1N1 influenza
             vaccine in the African Region, Jan to March 2010, Switzerland Geneva, WHO HQ 2010
             sponsored by John Snow Inc. USAID, Washington, D.C.
            2014‐2015 ‐ Consultant International Association of Immunization Managers, Regional
             Meeting of the Middle Eastern and North African Countries and Sub Saharan Africa, held
             in Durban South Africa, Sept 2014; and as rapporteur of the Inaugural Conference, 3‐4
             March 2015, Istanbul, Turkey.
            3/2011‐ 5/2017 ‐ Phoebe Physician Group –Infectious Diseases Clinician Phoebe Putney
             Memorial Hospital, Albany, GA.
            5/2015 ‐ 9/2015 ‐ Consultant Surveillance of Enteric Fever in Asia (Pakistan, Indonesia,
             Bangladesh, Nepal, India) March 2015‐October 2015.
            June 19, 2017‐June 31, 2018–Visiting Associate Professor of Medicine, Division of
             Infectious Diseases, University of Colorado Denver, Anschutz Medical Campus
            June 2004‐ present ‐ Adjunct Professor of Pediatrics, Division of Clinical Research,
             Hospital Infantil de México, Federico Gómez, México City, México. Investigador Nacional
             Nivel II, Sistema Nacional de Investigadores (12/2019); SNI III Sistema Nacional de
             Investigadores (1/2020‐); Investigador Clínico Nivel E, Sistema Nacional de Hospitales




HONORS AND AWARDS


                                                2
     Case 3:20-cv-00293-JWD-EWD              Document 29-10         05/27/20 Page 3 of 25




Carlos Franco-Paredes, MD, MPH

               1995   Top Graduating Student, La Salle School of Medicine
               1997   Award for Academic Excellence in Internal Medicine, EUSM
               1999   Alpha Omega Alpha (AOA) House staff Officer, EUSM
               2002   Pillar of Excellence Award. Fulton County Department of Health and Wellness
                      Communicable Disease Prevention Branch, Atlanta GA
               2002   Emory University Humanitarian Award for extraordinary service in Leadership
                      Betterment of the Human Condition the Emory University Rollins School of
                      Public Health
               2002   Winner of the Essay Contest on the Health of Developing Countries:
                      Causes and Effects in Relation to Economics or Law, sponsored by the Center for
                      International Development at Harvard University and the World Health
                      Organization Commission on Macroeconomics Health with the essay "Infectious
                      Diseases, Non‐zero Sum Thinking and the Developing World”
               2002   “James W. Alley” Award for Outstanding Service to Disadvantaged Populations,
                      Rollins School of Public Health of Emory University May 2002. Received during
                      Commencement Ceremony Graduation to obtain the Degree of Masters in
                      Public Health
               2006   Golden Apple Award for Excellence in Teaching, Emory University, School of
       Med
               2006   Best Conference Award Conference, “Juha Kokko” Best Conference
                      Department of Medicine, EUSM
               2007   “Jack Shulman” Award Infectious Disease fellowship, Excellence in Teaching
                      Award, Division of Infectious Diseases, EUSM
               2007   Emerging Threats in Public Health: Pandemic Influenza CD‐ROM, APHA’s Public
                      Health Education and Health Promotion Section, Annual Public Health Materials
                      Contest award
               2009   National Center for Preparedness, Detection, and Control of Infectious Diseases.
                      Honor Award Certificate for an exemplary partnership in clinical and
                      epidemiologic monitoring of illness related to international travel. NCPDCID
                      Recognition Awards Ceremony, April 2009. CDC, Atlanta, GA
               2012   The ISTM Awards Committee, directed by Prof. Herbert
                      DuPont, selected the article "Rethinking typhoid fever
                      vaccines" in the Journal of Travel Medicine (Best Review Article)
              2012    Best Clinical Teacher. Albany Family Medicine Residency Program
              2018    Outstanding Educator Award – Infectious Diseases Fellowship, Division of
                      Infectious Diseases, University of Colorado, Anschutz Medical Center, Aurora
                      Colorado

EDITORSHIP AND EDITORIAL BOARDS
2007‐Present Deputy/Associate Editor PLoS Neglected Tropical Disease
             Public Library of Science
2017‐2018    Deputy Editor, Annals of Clinical Microbiology and Antimicrobials
             BMC
2007‐2019    Core Faculty International AIDS Society‐USA ‐Travel and Tropical Medicine/HIV/AIDS


                                                 3
      Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 4 of 25




Carlos Franco-Paredes, MD, MPH

INTERNATIONAL COMMITTEES
2018‐ Member of the Examination Committee of the International Society of Travel Medicine.
      Developing Examination Questions and Proctoring the Certificate in Traveler’s Health
      Examination
      Proctor Certificate of Traveler’s Health Examination (CTH) as part of the International Society of
      Travel Medicine– 12th Asia‐Pacific Travel Health Conference, Thailand 21‐24 March 2019
      Proctor Certificate of Traveler’s Health Examination (CTH), Atlanta, GA, September, 2019

PRESENTATIONS AT NATIONAL/INTERNATIONAL MEETINGS
2017‐ Meeting of the Colombian Society of Infectious Diseases, August 2017:
Discussion of Clinical Cases Session, Influenza, MERS‐Coronavirus, Leprosy, Enteric Fever
2018 – Cutaneous Mycobacterial Diseases, Universidad Cayetano Heredia,
Lima, Peru, Mayo 2018
2018 – Scientific Writing Seminar, ACIN, Pereira, Colombia, August 2‐4, 2018
2019 – First International Congress of Tropical Diseases ACINTROP 2019. March 21, 2019, Monteria,
Colombia, Topic: Leishmaniasis
2019 – One Health Symposium of Zoonoses, Pereira Colombia, August 16‐17, 2019, Topic: Zoonotic
Leprosy
2019 – Congress Colombian Association of Infectious Diseases (ACIN), Topic: Leprosy in Latin America,
Cartagena, Colombia, August 21‐24, 2019
2019 – World Society Pediatric Infectious Diseases, Manila Philippines, November 7‐9, 2019 ‐ Tropical
Medicine Symposium: Diagnosis, Treatment, and Prevention of Leprosy.
2019 – FLAP. Federacion Latino Americana de Parasitologia, Panama, Panama, November 26, 2019, Oral
Transmission of Leprosy Symposium
2019 – FLAP. Federacion Latino Americana de Parasitologia, Panama, Panama, November 27, 2019,
Leprosy Situation in the Americas.


PUBLICATIONS
BOOKS
Franco‐Paredes C, Santos‐Preciado JI. Neglected Tropical Diseases in Latin America and the Caribbean,
Springer‐Verlag, 2015. ISBN‐13: 978‐3709114216 ISBN‐10: 3709114217
Franco‐Paredes C. Core Concepts in Clinical Infectious Diseases, Academic Press, Elsevier, March 2016.
ISBN: 978‐0‐12‐804423‐0


RESEARCH ORIGINAL ARTICLES (clinical, basic science, other) in refereed journals:
1. Del Rio C, Franco‐Paredes C, Duffus W, Barragan M, Hicks G. Routinely Recommending HIV Testing at
a Large Urban Urgent‐Care Clinic – Atlanta, GA. MMWR Morbid Mortal Wkly Rep 2001; 50:538‐541.
2. Del Rio C, Barragán M, Franco‐Paredes C. Pneumocystis carinii Pneumonia. N Engl J Med 2004;
351:1262‐1263.
3. Barragan M, Hicks G, Williams M, Franco‐Paredes C, Duffus W, Del Rio C. Health Literacy is Associated
with HIV Test Acceptance. J Gen Intern Med 2005; 20:422‐425.



                                                    4
      Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 5 of 25




Carlos Franco-Paredes, MD, MPH

4. Rodriguez‐Morales A, Arria M, Rojas‐Mirabal J, Borges E, Benitez J, Herrera M, Villalobos C,
Maldonado A, Rubio N, Franco‐Paredes C. Lepidopterism Due to the Exposure of the Moth Hylesia
metabus in Northeastern Venezuela. Am J Trop Med Hyg 2005; 73:991‐993.
5. Rodriguez‐Morales A, Sánchez E, Arria M, Vargas M, Piccolo C, Colina R, Franco‐Paredes C. White
Blood Cell Counts in Plasmodium vivax. J Infect Dis 2005; 192:1675‐1676.
6. Franco‐Paredes C, Nicolls D, Dismukes R, Kozarsky P. Persistent Tropical Infectious Diseases among
Sudanese Refugees Living in the US. Am J Trop Med Hyg 2005; 73: 1.
7. Osorio‐Pinzon J, Moncada L, Franco‐Paredes C. Role of Ivermectin in the Treatment of Severe Orbital
Myiasis Due to Cochliomyia hominivorax. Clin Infect Dis 2006; 3: e57‐9.
8. Rodriguez‐Morales A, Franco‐Paredes C. Impact of Plasmodium vivax Malaria during Pregnancy in
Northeastern Venezuela. Am J Trop Med Hyg 2006; 74:273‐277.
9. Rodriguez‐Morales A, Nestor P, Arria M, Franco‐Paredes C. Impact of Imported Malaria on the
Burden of Malaria in Northeastern Venezuela. J Travel Med 2006; 13:15‐20.
10. Rodríguez‐Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M, Franco‐Paredes C. Is anemia
in Plasmodium vivax More Severe and More Frequent than in Plasmodium falciparum? Am J Med 2006;
119:e9‐10.
11. Hicks G, Barragan M, Franco‐Paredes C, Williams MV, del Rio C. Health Literacy is a Predictor of HIV
Knowledge. Fam Med J 2006; 10:717‐723.
12. Cardenas R, Sandoval C, Rodriguez‐Morales A, Franco‐Paredes C. Impact of Climate Variability in the
Occurrence of Leishmaniasis in Northeastern Colombia. Am J Trop Med Hyg 2006; 75:273‐7.
13. Franco‐Paredes C, Nicolls D, Dismukes R, Wilson M, Jones D, Workowski K, Kozarsky P. Persistent
and Untreated Tropical Infectious Diseases among Sudanese Refugees in the US. Am J Trop Med Hyg
2007; 77:633‐635.
14. Rodríguez‐Morales AJ, Sanchez E, Arria M, Vargas M, Piccolo C, Colina R, Franco‐Paredes C.
Hemoglobin and haematocrit: The Threefold Conversion is also Non Valid for Assessing Anaemia in
Plasmodium vivax Malaria‐endemic Settings. Malaria J 2007; 6:166.
15. Franco‐Paredes C, Jones D, Rodriguez‐Morales AJ, Santos‐Preciado JI. Improving the Health of
Neglected Populations in Latin America. BMC Public Health 2007; 7.
16. Kelly C, Hernández I, Franco‐Paredes C, Del Rio C. The Clinical and Epidemiologic Characteristics of
Foreign‐born Latinos with HIV/AIDS at an Urban HIV Clinic. AIDS Reader 2007; 17:73‐88.
17. Hotez PJ, Bottazzi ME, Franco‐Paredes C, Ault SK, Roses‐Periago M. The Neglected Tropical Diseases
of Latin America and the Caribbean: Estimated Disease Burden and Distribution and a Roadmap for
Control and Elimination. PLoS Negl Trop Dis 2008; 2:e300.
18. Tellez I, Barragan M, Nelson K, Del Rio C, Franco‐Paredes C. Pneumocystis jiroveci (PCP) in the Inner
City: A Persistent and Deadly Pathogen. Am J Med Sci 2008; 335:192‐197.
19. Rodriguez‐Morales AJ, Olinda, Franco‐Paredes C. Cutaneous Leishmaniasis Imported from Colombia
to Northcentral Venezuela: Implications for Travel Advice. Trav Med Infect Dis 2008; 6(6): 376‐9.
20. Jacob J, Kozarsky P, Dismukes R, Bynoe V, Margoles L, Leonard M, Tellez I, Franco‐Paredes C. Five‐
Year Experience with Type 1 and Type 2 Reactions in Hansen’s Disease at a US Travel Clinic. Am J Trop
Med Hygiene 2008; 79:452‐454.
21. Delgado O, Silva S, Coraspe V, Ribas MA, Rodriguez‐Morales AJ, Navarro P, Franco‐Paredes C.
Epidemiology of Cutaneous Leishmaniasis in Children and Adolescents in Venezuela. Trop Biomed. 2008;
25(3):178‐83.



                                                   5
      Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 6 of 25




Carlos Franco-Paredes, MD, MPH

22. Franco‐Paredes C, Lammoglia L, Hernandez I, Santos‐Preciado JI. Epidemiology and Outcomes of
Bacterial Meningitis in Mexican Children: 10‐Years' Experience (1993‐2003). Int J Infect Dis 2008; 12:380‐
386.
23. Pedroza A, Huerta GJ, Garcia ML, Rojas A, Lopez I, Peñagos M, Franco‐Paredes C, Deroche C,
Mascareñas C. The Safety and Immunogenicity of Influenza Vaccine in Children with Asthma in Mexico.
Int J Infect Dis 2009; 13(4): 469‐75.
24. Museru O, Franco‐Paredes C. Epidemiology and Outcomes of Hepatitis B Virus Infection among
Refugees Seen at U.S. Travel Medicine Clinic: 2005‐2008. Travel Med Infect Dis 2009; 7: 171‐179.
25. Rodriguez‐Morales AJ, Olinda M, Franco‐Paredes C. Imported Cases of Malaria Admitted to Two
Hospitals of Margarita Island, Venezuela: 1998‐2005. Travel Med Infect Dis 2009: (1): 48‐45.
26. Kelley CF, Checkley W, Mannino DM, Franco‐Paredes C, Del Rio C, Holguin F. Trends in
Hospitalizations for AIDS‐associated Pneumocystis jiroveci Pneumonia in the United States (1986‐2005).
Chest 2009; 136(1): 190‐7.
27. Carranza M, Newton O, Franco‐Paredes C, Villasenor A. Clinical Outcomes of Mexican Children with
Febrile Acute Upper Respiratory Infection: No Impact of Antibiotic Therapy. Int J Infect Dis 2010; 14(9):
e759‐63.
28. Museru O, Vargas M, Kinyua M, Alexander KT, Franco‐Paredes C, Oladele A. Hepatitis B Virus
Infection among Refugees Resettled in the U.S.: High Prevalence and Challenges in Access to Health
Care. J Immigrant Minor Health 2010;
29. Moro P, Thompson B, Santos‐Preciado JI, Weniger B, Chen R, Franco‐Paredes C. Needlestick injuries
in Mexico City sanitation workers. Revista Panamericana de Salud Pública/Pan American Journal of
Public Health 2010; 27 (6): 467‐8.
30. Barragan M, Holtz M, Franco‐Paredes C, Leonard M. The Untimely Misfortune of Tuberculosis
Diagnosis at time of Death. Infect Dis Clin Pract 2010; 18(6):1‐7.
31. Hochberg N, Armstrong W, Wang W, Sheth A, Moro R, Montgomery S, Steuer F, Lennox J, Franco‐
Paredes C. High Prevalence of Persistent Parasitic Infections in Foreign‐born HIV‐infected Persons in the
United States. PLoS Neglect Dis 2011; 5(4): e1034.
32. Larocque RC, Rao SR, Lee J, Ansdell V, Yates JA, Schwartz BS, Knouse M, Cahill J, Hagmann S, Vinetz J,
Connor BA, Goad JA, Oladele A, Alvarez S, Stauffer W, Walker P, Kozarsky P, Franco‐Paredes C, Dismukes
R, Rosen J, Hynes NA, Jacquerioz F, McLellan S, Hale D, Sofarelli T, Schoenfeld D, Marano N, Brunette G,
Jentes ES, Yanni E, Sotir MJ, Ryan ET; the Global TravEpiNet Consortium. Global TravEpiNet: A National
Consortium of Clinics Providing Care to International Travelers‐‐Analysis of Demographic Characteristics,
Travel Destinations, and Pretravel Healthcare of High‐Risk US International Travelers, 2009‐2011. Clin
Infect Dis. 2012; 54(4):455‐462.
33. Espinosa‐Padilla SE, Murata C, Estrada‐Parra S, Santos‐Argumendo L, Mascarenas C, Franco‐Paredes
C, Espinosa‐Rosales FJ. Immunogenicity of a 23‐valent pneumococcal polysaccharide vaccine among
Mexican children. Arch Med Res 2012;
34. Harris JR, Lockhart SR, Sondermeyer G, Vugia DJ, Crist MB, D'Angelo MT, Sellers B, Franco‐Paredes C,
Makvandi M, Smelser C, Greene J, Stanek D, Signs K, Nett RJ, Chiller T, Park BJ. Cryptococcus gattii
infections in multiple states outside the US Pacific Northwest. Emerg Infect Dis. 2013; 19 (10):1620‐6.
35. Franco‐Paredes C. Aerobic actinomycetes that masquerade as pulmonary tuberculosis. Bol Med
Hosp Infant Mex 2014; 71(1): 36‐40.
36. Chastain DB, Ngando I, Bland CM, Franco‐Paredes C, and Hawkins WA. Effect of the 2014 Clinical and
Laboratory Standard Institute urine‐specific breakpoints on cefazolin susceptibility rates at a community
teaching hospital. Ann Clin Microbiol Antimicrob 2017; 16(1): 43.
                                                    6
      Case 3:20-cv-00293-JWD-EWD                Document 29-10          05/27/20 Page 7 of 25




Carlos Franco-Paredes, MD, MPH

37. Kashef Hamadani BH, Franco‐Paredes C, MCollister B, Shapiro L, Beckham JD, Henao‐Martinez AF.
Cryptococcosis and cryptococcal meningitis‐ new predictors and clinical outcomes at a United States
Academic Medical Center. Mycoses 2017; doi: 10.1111/myc.12742.
38. Chastain DB, Franco‐Paredes C, Wheeler SE, Olubajo B, Hawkins A. Evaluating Guideline Adherence
regarding Empirical Vancomycin use in patients with neutropenic fever. Int J Infect Dis 2018; Feb 22. pii:
S1201‐9712(18)30052‐3. doi: 10.1016/j.ijid.2018.02.016. PMID: 29477362
39. Parra‐Henao G, Amioka E, Franco‐Paredes C, Colborn KL, Henao‐Martinez AF. Heart failure
symptoms and ecological factors as predictors of Chagas disease among indigenous communities in the
Sierra Nevada de Santa Marta, Colombia. J Card Fail 2018; Mar 26. pii: S1071‐9164(18)30119‐2. doi:
10.1016/j.cardfail.2018.03.007.
40. Vela Duarte D, Henao‐Martinez AF, Nyberg E, Castellanos P, Franco‐Paredes C, Chastain DB, Lacunar
Stroke in Cryptococcal Meningitis: Clinical and Radiographic Features. J Stroke and Cerebrovascular
Disease 2019;
41. Chastain DB, Henao‐Martinez AF, Franco‐Paredes C. A clinical pharmacist survey of prophylactic
strategies used to prevent adverse events of lipid‐associated formulations of amphotericin B. Infect Dis
2019;
42. Henao‐Martínez AF, Chadalawada S, Villamil‐Gomez WE, DeSanto K, Rassi A Jr, Franco‐Paredes C.
Duration and determinants of Chagas latency: an etiology and risk systematic review protocol. JBI
Database System Rev Implement Rep. 2019 Jul 22. doi: 10.11124/JBISRIR‐D‐18‐00018.

CONSENSUS STATEMENTS

Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo Nacheli G, Franco‐Paredes C, Singh
J, Toth J, Zgoda M, Folch E. Society for Advanced Bronchoscopy Consensus Statement and Guidelines for
bronchoscopy and airway management amid the COVID‐19 pandemic. J Thorac Dis 2020;
http:/dx.doi.org/10.21037/jtd.2020.04.32


RESEARCH ORIGINAL ARTICLES AS COLLABORATOR (clinical, basic science, other) in refereed journals:
43. Benator D, Bhattacharya M, Bozeman L, Burman W, Cantazaro A, Chaisson R, Gordin F, Horsburgh
CR, Horton J, Khan A, Lahart C, Metchock B, Pachucki C, Stanton L, Vernon A, Villarino ME, Wang YC,
Weiner M, Weis S; Tuberculosis Trials Consortium. Rifapentine and Isoniazid Once a Week versus
Rifampicin and Isoniazid twice a week for Treatment of Drug‐susceptible Pulmonary Tuberculosis in HIV‐
Negative Patients: a Randomised Clinical Trial. Lancet 2002; 360:528‐34.
44. Weiner M, Burman W, Vernon A, Benator D, Peloquin CA, Khan A, Weis S, King B, Shah N, Hodge T;
Tuberculosis Trials Consortium. Low INH Concentrations and Outcome of Tuberculosis Treatment with
Once‐weekly INH and Rifapentine. Am J Rev Crit Care Med 2003; 167:1341‐1347.
45. Jasmer RM, Bozeman L, Schwartzman K, Cave MD, Saukkonen JJ, Metchock B, Khan A, Burman WJ;
Tuberculosis Trials Consortium. Recurrent Tuberculosis in the United States and Canada: Relapse or
Reinfection? Am J Respir Crit Care Med 2004; 170:1360‐1366.
Mendelson M, Davis XM, Jensenius M, Keystone JS, von Sonnenburg F, Hale DC, Burchard GD, Field V,
Vincent P, Freedman DO; GeoSentinel Surveillance Network. Health risks in travelers to South Africa:


                                                    7
      Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 8 of 25




Carlos Franco-Paredes, MD, MPH

the GeoSentinel experience and implications for the 2010 FIFA World Cup. Am J Trop Med Hyg. 2010;
82(6): 991‐5.
46. Hagmann S, Neugebauer R, Schwartz E, Perret C, Castelli F, Barnett ED, Stauffer WM; GeoSentinel
Surveillance Network. Illness in children after international travel: analysis from the GeoSentinel
Surveillance Network. Pediatrics. 2010; 1 25(5): e1072‐80.
47. Schlagenhauf P, Chen LH, Wilson ME, Freedman DO, Tcheng D, Schwartz E, Pandey P, Weber R, Nadal
D, Berger C, von Sonnenburg F, Keystone J, Leder K; GeoSentinel Surveillance Network. Sex and gender
differences in travel‐associated disease. Clin Infect Dis. 2010; 50 (6): 826‐32.
48. Jensenius M, Davis X, von Sonnenburg F, Schwartz E, Keystone JS, Leder K, Lopéz‐Véléz R, Caumes E,
Cramer JP, Chen L, Parola P; GeoSentinel Surveillance Network. Multicener GeoSentinel analysis of
rickettsial diseases in international travelers, 1996‐2008. Emerg Infect Dis. 2009; 15(11):1791‐8.
49. Chen LH, Wilson ME, Davis X, Loutan L, Schwartz E, Keystone J, Hale D, Lim PL, McCarthy A, Gkrania‐
Klotsas E, Schlagenhauf P; GeoSentinel Surveillance Network. Emerg Infect Dis. 2009; 15(11): 1773‐82.
50. Nicolls DJ, Weld LH, Schwartz E, Reed C, von Sonnenburg F, Freedman DO, Kozarsky PE; GeoSentinel
Surveillance Network. Characteristics of schistosomiasis in travelers reported to the GeoSentinel
Surveillance Network 1997‐2008. Am J Trop Med Hyg 2008; 79(5): 729‐34.
51. Greenwood Z, Black J, Weld L, O'Brien D, Leder K, Von Sonnenburg F, Pandey P, Schwartz E, Connor
BA, Brown G, Freedman DO, Torresi J; GeoSentinel Surveillance Network. Gastrointestinal infection
among international travelers globally. J Travel Med 2008; 1 5(4):221‐8.
52. Davis XM, MacDonald S, Borwein S, Freedman DO, Kozarsky PE, von Sonnenburg F, Keystone JS, Lim
PL, Marano N; GeoSentinel Surveillance Network. Health risks in travelers to China: the GeoSentinel
experience and implications for the 2008 Beijing Olympics. Am J Trop Med Hyg 2008; 79(1): 4‐8.
53. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED, Greenaway CA, Lim PL,
Schwartz E, Wilder‐Smith A, Wilson ME; GeoSentinel Surveillance Network. Vaccine preventable
diseases in returned international travelers: results from the GeoSentinel Surveillance Network. Vaccine
2010; 28(46):7389‐95.
54. Esposito DH, Han PV, Kozarsky PE, Walker PF, Gkrania‐Klotsas E, Barnett ED, Libman M, McCarthy AE,
Field V, Connor BA, Schwartz E, MacDonald S, Sotir MJ; GeoSentinel Surveillance Network.
Characteristics and spectrum of disease among ill returned travelers from pre‐ and post‐earthquake
Haiti: The GeoSentinel experience. Am J Trop Med Hyg 2012 Jan; 86(1):23‐8.
55. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED, Greenaway CA, Lim PL,
Schwartz E, Wilder‐Smith A, Wilson ME; GeoSentinel Surveillance Network. Latitudinal patterns of travel
among returned travelers with influenza: results from the GeoSentinel Surveillance Network, 1997‐2007.
J Travel Med 2012; 19(1):4‐8. doi: 10.1111/j.1708‐8305.2011.00579.x.


REVIEW, EDITORIALS, CASE SERIES, CASE REPORT ARTICLES:
56. Franco‐Paredes C, Jurado R. Ankylosing Spondylitis Fibrocavitary Lung Disease. Clin Infect Dis 2001;
32:1062.


                                                   8
      Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 9 of 25




Carlos Franco-Paredes, MD, MPH

57. Franco‐Paredes C, Evans J, Jurado R. Diabetes Insipidus due to Streptococcus pneumoniae
Meningitis. Arch Intern Med 2001; 161; 1114‐15.
58. Franco‐Paredes C, Blumberg H. Tuberculosis Psoas Abscess caused by Mycobacterium tuberculosis
and Staphylococcus aureus: Case Report and Review. Am J Med Sci 2001; 321:415‐17.
59. Jurado R, Franco‐Paredes C. Aspiration Pneumonia: A Misnomer. Clin Infect Dis 2001;33:1612‐3.
60. Del Rio Carlos, Franco‐Paredes C. Bioterrorism: A New Public Health Problem. Sal Publ Mex 2001;
43:585‐88.
61. Franco‐Paredes C, Blumberg H. New Concepts in the Diagnosis of Latent Tuberculosis Infection.
Consultant 2001; 41:1105‐1121.
62. Franco‐Paredes C, Bellehemeur T, Sanghi P, et al. Aseptic Meningitis and Retrobulbar Optic Neuritis
Caused By VZV Preceding the Onset of PORN in a Patient with AIDS. AIDS 2002; 16:1045‐1049.
63. Franco‐Paredes C, Mehrabi D, Calle J, Jurado R. Night Sweats Revisited. Infect Dis Clin Pract 2002;
11:291‐293.
64. Franco‐Paredes C, Jurado R, Del Rio C. The Clinical Utility of the Urine Gram Stain. Infect Dis Clin
Pract 2002; 11:561‐563.
65. Franco‐Paredes C, Agudelo C. Editorial Response: The Ever Expanding Clinical Spectrum of
Tuberculosis. J Clin Rheumatol 2002;8:1‐2.
66. Franco‐Paredes C, Rebolledo P, Folch E, Hernandez I, Del Rio C. Diffuse CD8 Lymphocytosis
Syndrome in HIV‐infected Patients. AIDS Reader 2002; 12:408‐13.
67. Franco‐Paredes C. Human Immunodeficiency Virus Infection as a Risk Factor for Tuberculosis
Infection and Clinical Disease. Infect Med 2002; 19:475‐479.
68. Franco‐Paredes C, Leonard M, Jurado R, Blumberg H. Tuberculosis of the Pancreas. Report of two
cases and Review of the Literature. Am J Med Sci 2002; 323(1): 54‐58.
69. DiazGranados C, Franco‐Paredes C, Steinberg J. A Long Suffering Patient with New Abdominal Pain.
Clin Infect Dis 2002; 34(9):1213‐1214; 1267‐1268.
70. Franco‐Paredes C, Martin K. Extranodal Rosai‐Dorfman Manifested in the Meninges. Southern Med J
2002; 95(9): 1101‐1104.
71. Franco‐Paredes C, Workowski K, Harris M. Infective Endocarditis‐Endarteritis Complicating
Coarctation of the Aorta. Am J Med 2002; 112(7):590‐92.
72. Folch E, Hernandez I, Barragan M, Franco‐Paredes C. Infectious Disease, Non‐Zero Sum Thinking and
the Developing World. Am J Med Sci 2003; 326:66‐72.
73. Franco‐Paredes C, Santos Preciado JI. Parasitology Resources on the World Wide Web: A Powerful
Tool for Infectious Diseases Practitioners. Clin Infect Dis 2003; 37:694‐701.
74. Franco‐Paredes C, Tellez I, Santos‐Preciado JI. Monkeypox Virus Infection Appears in the Americas.
Salud Publ Mex 2003; 45:428‐430.
75. Franco‐Paredes C, Del Rio C, Nava Frías M, Rangel Frausto S, Téllez I, Santos Preciado JI. Confronting
Bioterrorism: Epidemiologic, Clinical, and Preventive Aspects of Smallpox. Sal Publ Mex 2003; 45:298‐
309.
76. Franco‐Paredes C, Kuri‐Morales P, Alvarez‐Lucas C, Zavala E, Betancourt M, Nava‐Frias M, Santos‐
Preciado JI. Severe Acute Respiratory Syndrome: A Global View of the Epidemic. Sal Publ Mex 2003;
45:211‐220.
77. Huneycut D, Folch E, Franco‐Paredes C. Atypical Manifestations of Infections in Patients with Familial
Dysautonomia. Am J Med 2003; 115(6): 505‐506.
78. Franco‐Paredes C, Sanghi P. Progressive Multifocal Leukoencephalopathy. Infect Med 2003;
20(8):376.
                                                    9
     Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 10 of 25




Carlos Franco-Paredes, MD, MPH

79. Franco‐Paredes C, Guarner J, McCall C, Mehrabi D, Del Rio C. Clinical and Pathological Recognition of
Leprosy. Am J Med 2003; 114(3):246‐7.
80. Franco‐Paredes C, Lammoglia L, Santos Preciado JI. Historical Perspective of Smallpox in Mexico:
Origins, Elimination, and Risk of Reintroduction due to Bioterrorism. Gac Med Mex 2004; 141:321‐328.
81. Santos‐Preciado JI, Franco‐Paredes C. Influenza Vaccine in Childhood: a Preventive Strategy of
National Priority. Salud Publ Mex 2004; 46:498‐500.
82. Almeida L, Franco‐Paredes C, Pérez LF, Santos JI. Meningococcal Disease: Preventive and Clinical
Aspects. Salud Publ Mex 2004; 46(5):438‐50.
83. Franco‐Paredes C, Téllez I, Del Rio C. The Inverse Relationship between Decreased Infectious
Diseases and Increased Inflammatory Disease Occurrence. Arch Med Res 2004; 35:258‐26.
84. Arria M, Rodríguez‐Morales A, Franco‐Paredes C. Galeria Eco‐epidemiológica de la Cuenca
Amazónica. Rev Peru Salud Publ 2005; 22:236‐240.
85. Franco‐Paredes C, Lammoglia L, Santos‐Preciado JI. The Spanish Royal Philanthropic Expedition to
Bring Smallpox Vaccination to the New World and Asia in the 19th Century. Clin Infect Dis 2005; 41:1285‐
1289.
86. Diaz‐Borjon A, Lim S, Franco‐Paredes C. Multifocal Septic Arthritis: An Unusual Complication of
Invasive Streptococcus pyogenes Infection. Am J Med 2005. 118(8): 924‐925.
87. Franco‐Paredes C, Rodríguez A. Lepromatous Leprosy. Infect Med 2005
88. Santos‐Preciado JI, Franco‐Paredes C. Tratamiento Acortado Estrictamente Supervisado (TAES o
DOTS) Para Tuberculosis en Poblaciones Con Niveles Moderados de Farmacorresistencia: Perspectiva del
Impacto Internacional. Rev Inv Clin 2005; 57:488‐490.
89. Rodríguez‐Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M, Franco‐Paredes C. Severe
Thrombocytopenia, Reply to Spinello et al. Clin Infect Dis 2005; 41:1211‐1212.
90. Franco‐Paredes C, Dismukes R, Nicolls D, Kozarsky P. Reply to Newton et al. Clin Infect Dis
2005;41:1688‐1689.
91. Rodríguez‐Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M, Franco‐Paredes C.
Occurrence of Thrombocytopenia in Plasmodium vivax malaria. Clin Infect Dis 2005;41:130‐131.
92. Franco‐Paredes C, Rodríguez‐Morales A, Santos‐Preciado JI. Bioterrorism: Preparing for the
Unexpected. Rev Inv Clin 2005; 57: 57(5):695‐705.
93. Franco‐Paredes C, Tellez I, Del Rio C, Santos‐Preciado JI. Pandemic Influenza: Impact of Avian
Influenza. Salud Publ Mex 2005; 2: 47(2):107‐9.
94. Franco‐Paredes C, Dismukes R, Nicolls D, Kozarsky D. Neurotoxicity Associated To Misdiagnosis of
Malaria. Clin Infect Dis 2005; 40:1710‐1711.
95. Rodríguez‐Morales A, Benitez J, Franco‐Paredes C. Plasmodium vivax Malaria Imported from a rural
Area Near Caracas Venezuela? J Trav Med 2006; 13:325‐326.
96. Franco‐Paredes C, Tellez I, Del Rio C. Rapid HIV Testing. Current HIV/AIDS Reports 2006; 3:169‐75.
97. Franco‐Paredes C, Hidron A, Steinberg JP. Photo Quiz: An 82‐year‐old Female from Guyana with
Fever and Back pain. Chyluria due to Wuchereria bancrofti Infection. Clin Infect Dis 2006; 42 (9): 1297;
1340‐1341.
98. Franco‐Paredes C, Kozarsky P, Nicolls D, Dismukes R. Pelvic Echinococcosis in a Northern Iraqi
Refugee. J Trav Med 2006. 13 (2): 119‐122.
99. Franco‐Paredes C, Santos‐Preciado JI. Prevention of Malaria in Travelers. Lancet Infect Dis 2006;
6:139‐149.
100. Franco‐Paredes C, Santos‐Preciado JI. Reply to Christenson. Clin Infect Dis 2006; 42: 731‐732.


                                                   10
     Case 3:20-cv-00293-JWD-EWD                 Document 29-10         05/27/20 Page 11 of 25




Carlos Franco-Paredes, MD, MPH

101. Franco‐Paredes C, Diaz‐Borjon A, Barragán L, Senger M, Leonard M. The Ever Expanding
Association between Tuberculosis and Rheumatologic Diseases. Am J Med 2006; 119:470‐477.
102. Franco‐Paredes C, Rouphael N, Del Rio C, Santos‐Preciado JI. Vaccination Strategies to Prevent
Tuberculosis in the New Millennium: From BCG to New Vaccine Candidates. Int J Infect Dis 2006; 10:93‐
102.
103. Tellez I, Calderon O, Franco‐Paredes C, Del Rio C. West Nile Virus: A Reality in Mexico. Gac Med
Mex 2006; 142:493‐9.
104. Franco‐Paredes C, Santos‐Preciado JI. Reply to Christenson. Clin Infect Dis 2006; 42:731‐732.
105. Kieny MP, Costa A, Carrasco P, Perichov Y, Franco‐Paredes C, Santos‐Preciado JI, et al. A Global
Pandemic Influenza Vaccine Action Plan. Vaccine 2006; 24:6367‐6370.
106. Franco‐Paredes C, Anna Von, Alicia Hidron, Alfonso J. Rodríguez‐Morales, Ildefonso Tellez, Maribel
Barragán, Danielle Jones, Cesar G. Náquira, Jorge Mendez. Chagas Disease: An Impediment in Achieving
the Millennium Development Goals in Latin America. BMC Int Health Hum Rights 2007; 7:7.
107. Von A, Zaragoza E, Jones D, Rodriguez‐Morales A, Franco‐Paredes C. New Insights into Chagas
Disease: A Neglected Disease in Latin America. J Infect Developing Countries 2007; 1:99‐111.
108. Tellez I, Franco‐Paredes C, Caliendo A, Del Rio C. Rapid HIV Test: A Primer for Clinicians. Infect Med
2007; 24:381‐385.
109. Franco‐Paredes C, Rouphael N, Rodríguez‐Morales A, Folch E, Mendez N, Hurst JW. Cardiac
Manifestations of Parasitic Diseases Part 1. General Aspects and Immunopathogenesis. Clin Cardiol
2007; 30:195‐199.
110. Franco‐Paredes C, Rouphael N, Rodríguez‐Morales A, Folch E, Mendez N, Hurst JW. Cardiac
Manifestations of Parasitic Diseases Part 2. Myocardial Manifestations of Parasitic Diseases. Clin Cardiol
2007; 30:218‐222.
111. Franco‐Paredes C, Rouphael N, Rodríguez‐Morales A, Folch E, Mendez N, Hurst JW. Cardiac
Manifestations of Parasitic Diseases Part 3. Pericardial Manifestations of Parasitic Diseases and Other
Cardiopulmonary Manifestations. Clin Cardiol 2007; 30:277‐280.
112. Rouphael N, Talati N, Franco‐Paredes C. A Painful Thorn in the Foot: Eumycetoma. Am J Med Sci
2007; 334:142‐144.
113. Zimmer S, Franco‐Paredes C. Efficacy of Nitazoxanide in the Treatment of Cyclospora cayetanensis
in a Patient Allergic to Sulfas. Clin Infect Dis 2007; 44(3):466‐7.
114. Kaplan R, Rebolledo P, Gonzalez E, Franco‐Paredes C. An Unexpected Visitor: Mycobacterium
kansasii Cutaneous Infection. Am J Med 2007; 120(5):415‐6.
115. Seybold U, Blumberg H, Talati N, Franco‐Paredes C. Hematogenous Osteomyelitis Mimicking
Osteosarcoma due to Community Associated Methicillin‐Resistant Staphylococcus aureus. Infect 2007;
35(3): 190‐3.
116. Liff D, Kraft C, Pohlel K, Sperling L, Chen E, Franco‐Paredes C. Nocardia Nova Aortitis Following
Coronary Artery Bypass Surgery. J Am Soc Echo 2007; 20(5):537:e7‐8.
117. Rodriguez‐Morales AJ, Franco‐Paredes C. Paracoccidiodomycosis (South American Blastomycosis)
of the Larynx Mimicking Carcinoma. Am J Med Sci 2008; 335:149‐150.
118. Franco‐Paredes C. Filariasis due Loa loa is also a cause of Angioedema. Am J Med 2008; 121(10):
e29.
119. Rodriguez‐Morales A, Benitez J, Tellez I, Franco‐Paredes C. Chagas Disease Screening among Latin
American Immigrants in Non‐endemic Settings. Travel Medicine and Infectious Disease 2008; 6:162‐3.
120. Talati N, Rouphael N, Kuppali K, Franco‐Paredes C. Spectrum of Central Nervous System
Manifestations due to Rapidly Growing Mycobacteria. Lancet Infect Dis 2008; 8:390‐8.
                                                    11
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 12 of 25




Carlos Franco-Paredes, MD, MPH

121. Rifakis P, Rodríguez‐Morales A, Franco‐Paredes C. Atypical Plasmodium vivax Malaria in a Traveler:
Bilateral hydronephrosis, Severe Thrombocytopenia, and Hypotension. J Trav Med 2008; 15(2): 119‐21.
122. Osorio‐Pinzon J, Carvajal C, Sussman O, Buitrago R, Franco‐Paredes C. Acute liver failure due to
dengue virus infection. Int J Infect Dis 2008; 12: 444‐445.
123. Jacob J, Franco‐Paredes C. The Stigmatization of leprosy in India and its Impact on future
approaches to elimination and control. PloS Neglected Tropical Diseases 2008; 30:e113.
124. Difrancesco L, Mora L, Doss M, Small J, Williams M, Franco‐Paredes C. Short of Breath: Not short of
diagnosis. J Hosp Med 2009; 4(1):60‐7.
125. Whitaker JA, Edupuganti S, Del Rio C, Franco‐Paredes C. Rethinking Typhoid Fever Vaccines:
Implications for travelers and those living in endemic areas. J Travel Med 2009, 16(1): 46‐52.
126. Franco‐Paredes C, Hidron A, Lesesne J, Tellez I, Del Rio C. HIV‐AIDS: Pretravel recommendations
and health‐related risks. Topics in HIV 2009; 17(1): 2‐11.
127. Franco‐Paredes C, Jacob JT, Stryjewska B, Yoder L. Two patients
with leprosy and the sudden appearance of Inflammation in the skin and
new sensory loss. PLoS Negl Trop Dis 2009; 3(9): e425.
128. Franco‐Paredes C, Hidron A, Jacob J, Nicolls D, Kuhar D, Caliendo A. Transplantation and Tropical
Infectious Diseases. Int J Infect Dis 2009; 14(3): e189‐96.
129. Parker S, Vogenthaler N, Franco‐Paredes C. Leishmania tropica Cutaneous and Presumptive
Concomitant Viscerotropic Leishmaniasis with Prolonged Incubation. Arch Dermatol 2009; 145(9): 1023‐
6.
130. DiazGranados C, Franco‐Paredes C. HIV and Chagas Disease Co‐Infection: An Evolving Epidemiologic
and Clinical Association. Lancet Infect Dis 2009; 9:324‐330.
131. Hidron A, Franco‐Paredes C, Drenkard C. A rare opportunistic infection in a woman with systemic
lupus erythematous and multiple skin lesions. Lupus 2009; 18 (12): 1100‐3.
132. Franco‐Paredes C, Kozarsky P. The Bottom Line. Am J Med 2009; 122(12): 1067‐8.
133. Franco‐Paredes C, Bottazzi ME, Hotez PJ. The Unfinished Agenda of Chagas Disease Control in the
Era of Globalization. PLoS Negl Trop Dis. 2009 Jul 7; 3(7): e470.
134. Franco‐Paredes C, Carrasco P, Del Rio C, Santos Preciado JI. Respuesta al Brote de Influenza A
H1N1. Salud Publ Mex 2009; 51 (3): 183‐186.
135. Franco‐Paredes C. An Unusual Clinical Presentation of Posttraumatic Stress Disorder in a Sudanese
Refugee. Journal of Immigrant and Minority Health 2009; 12(2): 267‐9.
136. Kempker R, DiFrancesco L, Gorgojo A, Franco‐Paredes C. Xantogranulomathous pyelonephritis
caused by Community‐Associated MRSA. Cases Journal 2009; 2: 7437.
137. Franco‐Paredes C, Carrasco P, Santos‐Preciado JI. The First Influenza Pandemic in the New
Millennium: Lessons Learned Hitherto for Current Control Efforts and Overall Pandemic Preparedness.
Journal of Immune Based Therapies and Vaccines 2009, 7:2.
138. Livorsi D, Qureshi S, Howard M, Franco‐Paredes C. Brainstem Encephalitis: An Unusual Presentation
of Herpes Simplex Virus Infection. J Neurol 2010; 257(9): 1432‐7.
139. Del Rio C, Franco‐Paredes C. The Perennial threat of influenza viruses: The Mexican Experience
during the Influenza A (H1N1) 2009 Pandemic. Arch Med Res 2010; 40(8):641‐2.

                                                  12
     Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 13 of 25




Carlos Franco-Paredes, MD, MPH

140. Santos‐Preciado JI, Franco‐Paredes C, Hernandez‐Ramos MI, Tellez I, Del Rio C, Roberto Tapia‐
Conyer R. What have we learned from the Novel Influenza A (H1N1) Influenza Pandemic in 2009 for
strengthening Pandemic Influenza Preparedness? Arch Med Res 2010; 40(8): 673‐6.
141. Franco‐Paredes C, Hernandez‐Ramos MI, Del Rio C, Alexander KT, Tapia‐Conyer R, Santos‐Preciado
JI. H1N1 Influenza Pandemics: Comparing the Events of 2009 in Mexico with those of 1976, and 1918‐
1919. Arch Med Res 2010; 40(8): 6730‐6.
142. Graham A, Furlong S, Owusu K, Margoles L, Franco‐Paredes C. Clinical Management of Leprosy
Reactions. Infect Dis Clin Pract 2010; 18: 234‐7.
143. Hidron A, Vogenthaler N, Santos‐Preciado JI, Rodriguez‐Morales AJ, Franco‐Paredes C, Rassi A.
Cardiac Involvement with Parasitic Diseases. Clin Microb Rev 2010; 23 (2): 1‐27.
144. Franco‐Paredes C, Zeuli J, Hernandez‐Ramos I, Santos‐Preciado JI. Preserving Idealism in Global
Health. Global Health Prom 2010; 17(4): 57‐60.
145. Franco‐Paredes C. Reconstructing the Past of Poliovirus Eradication. Lancet Infect Dis 2010; 10(10):
660‐1.
146. Franco‐Paredes C, Ko AI, Aksoy S, Hotez PJ. A New Clinical Section in PLoS Neglected Tropical
Diseases: NTD Photo Quiz. PLoS Neglect Trop Dis 2010; 4(9): e760.
147. Tellez I, Franco‐Paredes C. Actinomycetoma. PLoS Neglect Trop Dis 2010; 4(9): e772.
148. Franco‐Paredes C, Hernandez I, Santos‐Preciado JI. Equidad en inmunizaciones en las poblaciones
más vulnerables en Mesoamérica: Plan Regional del Sistema Mesoamericano de Salud Pública. Salud
Publ. Mex 2011; 53 Suppl 3:S323‐32.
149. Santos‐Preciado JI, Rodriguez MH, Franco‐Paredes C. Equidad en Salud en America Latina: De la
Oficina Panamericana de Salud Pública a la Iniciativa de Salud Pública. Salud Publ. Mex 2011; 53 Suppl
3:S289‐94.
150. Rassi A Jr., Rassi A, Franco‐Paredes C. A Latin‐American woman with palpitations, a right bundle
branch block, and an apical aneursym. PLoS Neglect Trop Dis 2011; 5(2):e852. doi:
10.1371/journal.pntd.0000852.
151. Gupta D, Green J, Franco‐Paredes C, Lerakis S. Challenges in the Clinical Management of Blood‐
Culture Negative Endocarditis: the case of Bartonella henselae infection. Am J Med 2011; 124(3):e1‐2.
doi: 10.1016/j.amjmed.2010.09.022.
152. Franco‐Paredes C. Health Equity is not only Healthcare Delivery. Lancet 2011; 377: 1238.
153. Franco‐Paredes C, Santos‐Preciado JI. Freedom, Justice, and the Neglected Tropical Diseases. PLoS
Neglect Trop Dis 2011; 5(8):e1235.
154. Sellers B, Hall P, Cine‐Gowdie S, Hays AL, Patel K, Lockhart SR, Franco‐Paredes C. Cryptococcus
gattii: An Emerging Fungal Pathogen in the Southeastern United States. Am J Med Sci. 2012; 343(6):510‐
1. doi: 10.1097/MAJ.0b013e3182464bc7.
155. Franco‐Paredes C. Poliovirus eradication. Lancet Infect Dis 2012; 12(6):432‐3. doi: 10.1016/S1473‐
3099(12)70102‐0.
156. Franco‐Paredes C, Ray S. Causes of persistent of acid‐fast positive smears in patients with
pulmonary tuberculosis. Am J Med 2012; 125(12):e3‐4. doi: 10.1016/j.amjmed.2012.03.002.

                                                   13
     Case 3:20-cv-00293-JWD-EWD                Document 29-10        05/27/20 Page 14 of 25




Carlos Franco-Paredes, MD, MPH

157. Franco‐Paredes C. Causes of persistent of acid‐fast positive smears in patients with pulmonary
tuberculosis. Am J Med 2013: 126(7):e17. doi: 10.1016/j.amjmed.2013.03.001.
158. Franco‐Paredes C. Illness and Death in the Universe. Perm J. 2013; 17(4):90‐1.
159. Hare A, Franco‐Paredes C. Ocular Larva Migrans: A Severe Manifestation of an Unseen Epidemic.
Curr Trop Med Rep 2014; 1: 69‐73.
160. Franco‐Paredes C. Recovering our Human Story. J Cosmology and Philosophy 2014;12: 210‐213.
161. Powell DR, Patel S, Franco‐Paredes C. Varicella‐Zoster virus vasculopathy: The growing association
between herpes zoster virus and strokes. Am J Med Sci 2014; 350(3):243‐5.
162. Franco‐Paredes C. The growing threat of leishmaniasis in travelers. Trav Med Infect Dis 2014; 12(6
Pt A):559‐60. doi: 10.1016/j.tmaid.2014.10.020.
163. Franco‐Paredes C, Sellers B, Hayes A, Chane T, Patel K, Lockhart S, Marr K. Management of
Cryptococcus gattii meningoencephalitis. Lancet Infect Dis 2014; 15(3):348‐55.
164. White C, Franco‐Paredes C. Leprosy in the 21st Century. Clin Microb Rev 2014; 28(1): 80‐94.
165. Carrasco P, Franco‐Paredes C, Andrus J, Waller K, Maassen A, Symenouh E, Hafalia G. Inaugural
conference of the International Association of Immunization Managers (IAIM), Istanbul Turkey, 3‐4
March 2015; Vaccine 2015; 33(33):4047‐50.
166. Franco‐Paredes C, Rodriguez‐Morales AJ. Unsolved matters in leprosy: a descriptive review and call
for further research. Ann Clin Microbiol Antimicrob 2016; 15(1):33.
167. Rodriguez‐Morales AJ, Banderia AC, Franco‐Paredes C. The expanding spectrum of modes of
transmission of Zika virus: a global concern. Ann Clin Microbiol Antimicrob 2016; 15:13. doi:
10.1186/s12941‐016‐0128‐2.
168. Khan MI, Katrinak C, Freeman A, Franco‐Paredes C. Enteric Fever and Invasive Nontyphidal
Salmonellosis – 9th International Conference on typhoid and Invasive NTS Disease, Bali, Indonesia, April
30‐May 3, 2015. Emerg Infect Dis 2016; 22(4): doi: 10.3201/eid2204.151463.
169. Franco‐Paredes C, Khan MI, Santos‐Preciado JI, Gonzalez‐Diaz E, Rodriguez‐Morales AJ, Gotuzzo E.
Enteric Fever: A Slow Reponse to An Old Plague. PLoS Negl Trop Dis 2016; 10(5):e0004597. doi:
10.1371/journal.pntd.0004597.
170. Rodriguez‐Morales AJ, Villamil‐Gomez WE, Franco‐Paredes C. The arboviral burden of disease
caused by co‐circulation and co‐infection of dengue, chikungunya and Zika in the Americas. Trav Med
Infect Dis 2016; 14(3):177‐9. doi: 10.1016/j.tmaid.2016.05.004.
171. Alvarado‐Socarras JL, Ocampo‐Gonzalez M, Vargas Soler JA, Rodriguez‐Morales AJ, Franco‐Paredes
C. Congenital and neonatal Chikungunya in Colombia. J Pediatric Infect Dis Soc. 2016;5(3): e17‐20.
172. Franco‐Paredes C, Chastain DB, Ezigbo C, Callins KR. Reducing transmission of HIV in the
Southeastern U.S. Lancet HIV 2017; 4(3):e101‐e102.
173. Franco‐Paredes C, Chastain D, Marcos LA, Rodriguez‐Morales AJ. Cryptococcal meningoencephalitis
in AIDS: When to start antiretroviral therapy? Ann Clin Microbiol Antimicrob 2017; 16:9.
174. Khan MI, Franco‐Paredes C, Ochiai RL, Mogasale V, Sushant S. Barriers to typhoid fever vaccine
access in endemic countries. Research and Reports in Tropical Medicine; 2017; 8:37‐44.


                                                  14
     Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 15 of 25




Carlos Franco-Paredes, MD, MPH

175. Franco‐Paredes C, Chastain D, Taylor P, Stocking S, Sellers B. Boar hunting and brucellosis caused by
Brucella suis. Trav Med Infect Dis 2017; S1477‐8939(17): 30037‐6.
176. Chastain DB, Henao‐Martinez AF, Franco‐Paredes C. Cryptococcal Antigen Negative Cryptococcal
Meningoencephalitis. Diagn Microbiol Infect Dis 2017; 89(2): 143‐145.
177. Chastain DB, Henao‐Martinez A, Franco‐Paredes C. Opportunistic invasive fungal infections in
HIV/AIDS: Cryptococcosis, Histoplasmosis, Coccidioidomycosis and Talaromycosis. Current Infect Dis Rep
2017; 19(10): 36.
178. Chastain DB, Kayla Stover, Franco‐Paredes C. Adressing Antiretroviral Therapy‐Associated Drug‐
Drug Interactions in Patients Requiring Treatment for Opportunistic Infections in Low‐Income and
Resource‐Limited Settings. J Clin Pharmacol 2017; 57(11):1387‐1399.
179. Franco‐Paredes C. The Harmony of Disequilibrium. Permanente J. 2017; 22. doi: 10.712/TPP/17‐
067.
180. Franco‐Paredes C, Henao‐Martinez A, Chastain DB. A 27‐year‐old male with blurry vision, oral and
nasal mucosal lesions, and a skin rash. Clin Infect Dis 2018;
181. Henao‐Martinez AF, Olague N, Franco‐Paredes C. Spontaneous Mycobacterium bolletti skin
abscesses —an under recognized zoonosis from raw bovine milk. Trav Med Infect Dis 2018 Jan 29. pii:
S1477‐8939(18)30003‐6. doi: 10.1016/j.tmaid.2018.01.003. PMID: 29477362.
182. Franco‐Paredes C, Henao‐Martinez AF, Mathur S, Villamil‐Gomez W. A Man Who Harvest Peanuts
with Verrucous Lesions in his Right Index Finger. Am J Med Sci 2018; Mar; 355(3):e7. doi:
10.1016/j.amjms.2017.11.010. Epub 2017 Nov 22. No abstract available. PMID: 2954993
183. Henao‐Martinez AF, Franco‐Paredes C, Palestine A, Montoya G. Symptomatic acute toxoplasmosis
in returning travelers. Open Forum Infect Dis 2018;5(4):ofy058. doi: 10.1093/ofid/ofy058. eCollection
2018 Apr. PMID: 29644250.
184. Steele GM, Franco‐Paredes C, Chastain DB. Non‐infectious causes of fever in adults. Nurse Pract
2018Apr 19; 43(4):38‐44. doi: 10.1097/01.NPR.0000531067.65817.7d.
185. Henao‐Martinez AF, Chastain DB, Franco‐Paredes C, Treatment of cryptococcosis in non‐HIV
immunocompromised patients. Curr Opin Infect Dis 2018; PMID 29738314.
186. Chastain DB, Sam JI, Steele GM, Lowder LO, Franco‐Paredes C. Expanding Spectrum of
Toxoplasmosis gondii: Thymoma and Toxoplasmic encephalitis. Open Forum Infect Dis 2018; Jul
7;5(7):ofy163. doi: 10.1093/ofid/ofy163. eCollection 2018 Jul..
187. Bruner KT, Chastain DB, Henao‐Martinez AF, Franco‐Paredes C. Cryptococcus gattii complex
infections in HIV‐infected patients, Southeastern United States. Emerg Infect Dis 2018; 24(11): 1998‐
2002.
189. José A. Suárez, Lolimar Carreño, Alberto E. Paniz‐Mondolfi, Francisco J. Marco‐Canosa, Héctor
Freilij, Jorge A. Riera, Alejandro Risquez, Andrea G. Rodriguez‐Morales, Evimar Hernández‐Rincón, Jorge
Alvarado‐Socarras, Gustavo Contreras, Maritza Cabrera, Rosa M. Navas, Fredi Díaz‐Quijano, Tamara
Rosales, Rosa A. Barbella‐Aponte, Wilmer E. Villamil‐Gómez, Marietta Díaz, Yenddy Carrero, Anishmenia
Pineda, Nereida Valero‐Cedeño, Cesar Cuadra‐Sánchez, Yohama Caraballo‐Arias, Belkis J. Menoni‐
Blanco, Giovanni Provenza, Jesús E. Robles, María Triolo‐Mieses, Eduardo Savio‐Larriera, Sergio

                                                   15
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 16 of 25




Carlos Franco-Paredes, MD, MPH

Cimerman, Ricardo J. Bello, Carlos Franco‐Paredes, Juliana Buitrago, Marlen Martinez‐Gutierrez, Julio
Maquera‐Afaray, Marco A. Solarte‐Portilla, Sebastián Hernández‐Botero, Krisell Contreras, Jaime A.
Cardona‐Ospina, D. Katterine Bonilla‐Aldana, Alfonso J. Rodriguez‐Morales. Infectious Diseases, Social,
Economic and Political Crises, Anthropogenic Disasters and Beyond: Venezuela 2019‐Implications for
public health and travel medicine. Rev Panam Enf Inf 2018; 1(2):73‐93.
190. Gharamati A, Rao A, Pecen PE, Henao‐Martinez AF, Franco‐Paredes C, Montoya JG. Acute
Disseminated Toxoplasmosis with Encephalitis. Open Forum Infect Dis 2018; Oct 17; 5 (11):ofy259. doi:
10.1093/ofid/ofy259.
191. Franco‐Paredes C, Rodriguez‐Morales AJ, Luis A. Marcos, Henao‐Martinez AF, Villamil‐Gomez WE,
Gotuzzo E, Bonifaz A. Cutaneous Mycobacterial Diseases. Clin Microb Rev 2018; 14; 32(1). pii: e00069‐18.
doi: 10.1128/CMR.00069‐18.
192. Henao‐Martínes AF, Pinto N, Henao San Martin V, Franco‐Paredes C, Gharamati A. Successful
Treatment of Gonococcal Osteomyelitis with One Week of Intravenous Antibiotic Therapy. Int J STDs HIV
2019;
193. Reno E, Foster G, Franco‐Paredes C, Henao‐Martinez AF. Fatal fulminant hepatitis A in a US traveler
returning from Peru. J Trav Med 2019.
194. Canfield G, C, Mann S, Zimmer S, Franco‐Paredes C. A 31‐Year‐Old Micronesian Man with Shoulder
Fungating Mass. Clin Infect Dis 2019;
195. Parra‐Henao G, Oliveros H, Hotez PJ, Motoa G, Franco‐Paredes C, Henao‐Martínez AF. In Search of
Congenital Chagas Disease in the Sierra Nevada de Santa Marta, Colombia. Am J Trop Med Hyg.
2019;101(3):482‐483. doi: 10.4269/ajtmh.19‐0110. PMID: 31264558.
196. Bonilla‐Aldana DK, Suárez JA, Franco‐Paredes C, Vilcarromero S, Mattar S, Gómez‐Marín JE, Villamil‐
Gómez WE, Ruíz‐Sáenz J, Cardona‐Ospina JA, Idarraga‐Bedoya SE, García‐Bustos JJ, Jimenez‐Posada EV,
Rodríguez‐Morales AJ. Brazil burning! What is the potential impact of the Amazon wildfires on vector‐
borne and zoonotic emerging diseases? ‐ A statement from an international experts meeting. Travel Med
Infect Dis. 2019:101474. doi: 10.1016/j.tmaid.2019.101474.
197. Henao‐Martinez AF, Archuleta S, Vargas D, Franco‐Paredes C. A Latin American patient with a left
ventricular pseudoaneurysm presenting with progressive dyspnea and palpitations. Am J Med 2019; doi:
10.1016/j.amjmed.2019.10.006
198. Canfield GS, Henao‐Martinez AF, Franco‐Paredes C, Zhelnin K, Wyles D, Gardner EM.
Corticosteroids for post‐transplant Immune reconstitution syndrome in Cryptococcus gattii
Meningoencephalitis: Case report and literature review. Open Forum Infect Dis 2019; 6(11): ofz460. Doi:
10.1093/ofid/ofz460. PMID: 31737740.
199. Kon S, Hawkins K, Franco‐Paredes C. Intramedullary Spinal Cord Lesions in an Immunocompromised
Host due to Mycobacterium Haemophilum. ID Cases 2019;
200. Franco‐Paredes C, Rodriguez‐Morales AJ, Henao‐Rodriguez AJ, Carrasco P, Santos‐Preciado JI.
Vaccination Strategies to prevent paralytic poliomielitis due to cVDPV2. Lancet Infect Dis 2019;




                                                  16
     Case 3:20-cv-00293-JWD-EWD                Document 29-10          05/27/20 Page 17 of 25




Carlos Franco-Paredes, MD, MPH

201. Motoa G, Pate A, Franco‐Paredes C, Chastain D, Henao‐Martinez Aj, Hojat L. Use of procalcitonin to
guide discontinuation of antimicrobial therapy in patients with persistent intra‐abdominal collections: A
case series. Case Rep Infect Dis 2019;
202. Murillo‐Garcia D, Galindo J, Pinto N, Motoa G Benamu E, Franco‐Paredes C, Chastain D, Henao‐
Martinez AF. Anaerobic bacteremias in left ventricular assist devices and advanced heart failure. Case
Rep Infect Dis 2019;
204. Franco‐Paredes, C, Villamil‐Gómez Wilmer E., Schultz, J, Henao‐Martínez AF, Parra‐Henao, G, Rassi
Jr. A, Rodriguez‐Morales AJ, Suarez JA. A Deadly Feast: Elucidating the Burden of Orally Acquired Acute
Chagas Disease in Latin America ‐ Public Health and Travel Medicine Importance. Trav Med Infect Dis
2020;
205. Reno E, Quan N, Franco‐Paredes C, Chastain DB, Chauhan L, Rodriguez‐Morales AJ, Henao‐Martinez
A. Prevention of Yellow Fever in Travelers: An Update. Lancet Infect Dis 2020;
206. Franco‐Paredes C, Griselda Montes de Oca Sanchez, Cassandra White. Global Leprosy Status 2020:
Still Losing Touch. Ann Acad Med Singapore 2020;
207. Rodriguez‐Morales AJ, Gallego V, Escalera‐Antezana JP, Mendez CA, Zambrano LI, Franco‐Paredes
C, Suarez JA, Rodriguez‐Enciso HD, Balbin‐Ramon GH, Savio‐Larriera E, Risquez A, Cimerman S. COVID‐19
in Latin America: The implications of the first confirmed case in Brazil. Travel Med Infect Dis 2020; doi:
10.1016/j.tmaid.2020.101613.
208. Rodríguez‐Morales AJ, Cardona‐Ospina JA, Gutiérrez‐Ocampo E, Villamizar‐Peña R, Holguin‐Rivera
Y, Escalera‐Antezana JP, Alvarado‐Arnez LE, Bonilla‐Aldana DK, Franco‐Paredes C, Henao‐Martinez AF,
Paniz‐Mondolfi A, Lagos‐Grisales GJ, Ramírez‐Vallejo E, Suárez JA, Zambrano LI, Villamil‐Gómez WE,
Balbin‐Ramon GJ, Rabaan AA, Harapan H, Dhama K, Nishiura H, Kataoka H, Ahmad T, Sah R, On behalf of
the Latin American Network of Coronavirus Disease 2019‐COVID‐19 Research (LANCOVID‐19)
(www.lancovid.org). Clinical, Laboratory and Imaging Features of COVID‐19: A systematic review and
meta‐analysis. Travel Med Infect Dis 2020;
209. Meyer J, Franco‐Paredes C, Yaizal F, Gartland M, Parmar P. COVID‐19 and the Coming Plague in U.S.
Immigration Detention Centers. Lancet Infect Dis 2020;
210. Basco SA, Steele GM, Henao‐Martinez AF, Franco‐Paredes C, Chastain DB. Unexpected etiology of a
pleural empyema in a patient with chronic lymphocytic leukemia (CLLL): Capnocytophaga ochracea. ID
Cases 2020: Mar 20;20:e00747. doi: 10.1016/j.idcr.2020.e00747. eCollection 2020.
211. Franco‐Paredes C. Albert Camus’ ‘The COVID‐19 Plague” Revisited. Clin Infect Dis 2020 Apr 17. pii:
ciaa454. doi: 10.1093/cid/ciaa454.PMID: 32301966.
212. Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo Nacheli G, Franco‐Paredes C,
Singh J, Toth J, Zgoda M, Folch E. Society for Advanced Bronchoscopy Consensus Statement and
Guidelines for bronchoscopy and airway management aid the COVID‐19 pandemic. J Thorac Dis 2020 |
http://dx.doi.org/10.21037/jtd.2020.04.32.
213. Reno E, Quan NG, Franco‐Paredes C, Chastain DB, Chauhan L, Rodriguez‐Morales AJ, Henao‐
Martínez AF. Prevention of yellow fever in travellers: an update. Lancet Infect Dis. 2020 May 7. pii:
S1473‐3099(20)30170‐5. doi: 10.1016/S1473‐3099(20)30170‐5. PMID: 32386609.

                                                   17
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 18 of 25




Carlos Franco-Paredes, MD, MPH

214. Mann S, Phupitakphol T, Davis B, Newman S, Suarez JA, Henao‐Martínez A, Franco‐Paredes C.
Cutaneous Leishmaniasis due to Leishmania (Viannia) panamensis in Two Travelers Successfully Treated
with Miltefosine. Am J Trop Med Hyg. 2020 Apr 20. doi: 10.4269/ajtmh.20‐0086. [Epub ahead of print].
PMID: 32314693.
215. Meyer JP, Franco‐Paredes C, Parmar P, Yasin F, Gartland M. COVID‐19 and the coming epidemic in
US immigration detention centres. Lancet Infect Dis. 2020 Apr 15. pii: S1473‐3099(20)30295‐4. doi:
10.1016/S1473‐3099(20)30295‐4. [Epub ahead of print] No abstract available.PMID: 32304631.
217. Franco‐Paredes C. Albert Camus' 'The COVID‐19 Plague' Revisited. Clin Infect Dis. 2020 Apr 17. pii:
ciaa454. doi: 10.1093/cid/ciaa454. [Epub ahead of print] No abstract available. PMID: 32301966.
217. Solis J, Franco‐Paredes C, Henao‐Martínez AF, Krsak M, Zimmer SM. Structural Vulnerability in the
United States Revealed in Three Waves of Novel Coronavirus Disease (COVID‐19). Am J Trop Med Hyg.
2020 May 7. doi: 10.4269/ajtmh.20‐0391. PMID: 32383432.
218. Krsak M, Henao‐Martinez AF, Franco‐Paredes C. Broader COVID‐19 Testing in Correctional Facilities.
N Engl J Med 2020;
219. Canfield G, Schultz J, Windham S, Scherger S, Henao‐Martinez AF, Franco‐Paredes C, Shapiro L,
Chastain D, Wand T, Krsak M. Empiric Therapies during the COVID‐2019 Pandemic: Destined to Fail by
Ignoring the Lessons of History. J Hosp Med 2020;
220. Jankousky K, Henao‐Martinez AF, Franco‐Paredes C, Shapiro L. Preventing SARS‐CoV‐2 Infection by
Blockage of tissue serine proteases. Ther Adv Infectious Dis 2020;
221. Bonfiglio J, Rosal K, Franco‐Paredes C, Poeschla E, Henao‐Martinez AJ, Dunlevy H, Haas M, Moo‐
Young J, Seefeldt T, Young J. The Long Journey inside Immigration Detention Centers in the U.S. J Travel
Med 2020;
222. Franco‐Paredes C, Henao‐Martinez AJ, Rodriguez‐Morales AJ, Chauhan L, Khan MI. Current
challenges to achieving a polio free world. Ann Acad Med Singapore 2020;




BOOK CHAPTERS:
Franco‐Paredes C, Albrecht H. Anisakiasis (2007). In: Antimicrobial Therapy and Vaccines; Volume I:
Microbes (www.antimicrobe.org), Yu VL, et al. (Ed). ESun Technologies, Pittsburgh, PA. 2007.
Franco‐Paredes C, Albrecht H. Visceral Larva Migrans (2007). In: Antimicrobial Therapy and Vaccines;
Volume I: Microbes (www.antimicrobe.org), Yu VL, et al. (Ed). ESun Technologies, Pittsburgh, PA. 2007.
Franco‐Paredes C. American Trypanosomiasis. Chagas’Disease. In: Eds: Kozarsky P, Arguin P, Reed C.
Yellow Book: Health Information for Travelers 2007‐2008, Centers for Disease Control and Prevention,
Elsevier Ltd.
Franco‐Paredes C. The Post‐travel Period. In: Eds: Kozarsky P, Arguin P, Reed C. Yellow Book: Health
Information for Travelers 2007‐2008, Centers for Disease Control and Prevention, Elsevier Ltd.
Hidron A, Franco‐Paredes C. American Trypanosomiasis. Chagas’Disease. In: Eds: Brunnete GW,
Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for Travelers 2009‐2010, Centers for
Disease Control and Prevention, Elsevier Ltd, 2009. ISBN: 978‐0‐7020‐3481‐7.

                                                  18
     Case 3:20-cv-00293-JWD-EWD               Document 29-10        05/27/20 Page 19 of 25




Carlos Franco-Paredes, MD, MPH

Franco‐Paredes C. General Approach to the Returned Traveler. In: Eds: Brunnete GW, Kozarksy P, Magill
A, Shlim D. Yellow Book: Health Information for Travelers 2009‐2010, Centers for Disease Control and
Prevention, Elsevier Ltd, 2009. ISBN: 978‐0‐7020‐3481‐7.
Franco‐Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds: Brunnete GW, Kozarksy P,
Magill A, Shlim D. Yellow Book: Health Information for Travelers 2009‐2010, Centers for Disease Control
and Prevention, Elsevier Ltd, 2009. ISBN: 978‐0‐7020‐3481‐7.
Franco‐Paredes C, Santos‐Preciado JI. Introduction of Antimicrobial Agents in Poor‐Resource Countries:
Impact on the Emergence of Resistance. In: Antimicrobial Resistance in Developing Countries. Ed.
Byarugaba DK, Sosa A. Springer Science & Business Media, 2010.
Hidron A, Franco‐Paredes C. American Trypanosomiasis. Chagas’Disease. In: Eds: Kozarksy P, Magill A,
Shlim D. Yellow Book: Health Information for Travelers 2011‐2012. Centers for Disease Control and
Prevention, Elsevier Ltd, 2011. ISBN: 978‐0‐7020‐3481‐7.
Franco‐Paredes C, Hochberg N. General Approach to the Returned Traveler. In: Eds: Kozarksy P, Magill
A, Shlim D. Yellow Book: Health Information for Travelers 2011‐2012, Centers for Disease Control and
Prevention, Elsevier Ltd, 2011. ISBN: 978‐0‐7020‐3481‐7.
Franco‐Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds: Kozarksy P, Magill A, Shlim
D. Yellow Book: Health Information for Travelers 2011‐2012, Centers for Disease Control and Prevention,
Elsevier Ltd, 2009. ISBN: 978‐0‐7020‐3481‐7.
Hochberg N, Franco‐Paredes C. Emerging Infections in Mobile Populations. In: Emerging Infections 9. Ed.
Scheld WM, Grayson ML, Hughes JM. American Society of Microbiology Press 2010. ISBN. 978‐1‐55581‐
525‐7.
Franco‐Paredes C, Chagas Disease (American Trypanosomiasis). In: Farrar J, Hotez P, Junghanss T, Kang
G, Lalloo D, White NJ. Manson’s Tropical Medicine 23rd Edition, Elsevier, London, U.K., 2014.
Franco‐Paredes C, Keystone J. Fever in the Returned Traveler. In: Empiric, Antimicrobial Therapy and
Vaccines (www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies, Pittsburgh, PA, 2014.
Franco‐Paredes C. Mycobacterium leprae (Leprosy). In: Antimicrobial Therapy and Vaccines
(www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies, Pittsburgh, PA, 2015
Franco‐Paredes C, Albrecht H. Anisikasis In: Antimicrobial Therapy and Vaccines
(www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies, Pittsburgh, PA, 2015.
Franco‐Paredes C. Illness and Death in the Universe. In: Narrative Medicine
Anthology. Ed: Tom Janisse. The Permanente Press, Oakland, California, Portland Oregon, 2016,
pp. 23‐25. ISBN: 978‐0‐9770463‐4‐8.
Villamil‐Gomez W, Reyes‐Escalante M, Franco‐Paredes C. Severe and complicated malaria due to
Plasmodium vivax. In: Current Topics in Malaria. Ed: Rodriguez‐Morales AJ. ISBN 978‐953‐51‐2790‐1,
Print ISBN 978‐953‐51‐2789‐5. InTechOpen 2016.
Franco‐Paredes C. Mycobacterial Infections of the Central Nervous System. In: The Microbiology of the
Central Nervous System Infections. Ed. Kon K, Rai M. Elsevier 2018. ISBN 978‐0‐12‐813806‐9
Franco‐Paredes C. Leprosy. In: Neglected Tropical Diseases. Drug Discovery and Development. Ed:
Swinney D, Pollastri. Wiley‐VCH Verlag GmbH & Co. KGaA, 2019.
Franco‐Paredes C, Henao‐Martinez AJ. Legal Perspectives in Travel Medicine. In: Eds: Kozarksy P,
Weinberg M. Yellow Book: Health Information for Travelers 2019‐2020, Centers for Disease Control and
Prevention, Elsevier Ltd, 2011. ISBN: 978‐0‐7020‐3481‐7.
Franco‐Paredes C. Prevención de la transmisión. In: Guerrero MI, Hernández CA y Rodríguez G Editores
La lepra: una enfermedad vigente. Centro Dermatológico Federico Lleras Acosta Bogotá DC, Colombia.
Panamericana Formas e Impresos. 2019. p. 309‐322.
                                                  19
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 20 of 25




Carlos Franco-Paredes, MD, MPH


Published Abstracts in Peer‐Reviewed Journals:
Kleinschmidt‐DeMasters B, Hawkins K, Franco‐Paredes C. Non‐tubercular mycobacterial spinal cord
abscesses in an HIV plus male due M. haemophilum. J Neuropathol Experim Neurol 2018; 77(6): 532.
Pate A, Franco‐Paredes C, Henao‐Martinez A. Cryptococcal meningitis: A comparison of clinical features
and outcomes by HIV Status. Open Forum Infect Dis 2019; Oct 6 (Suppl 2): S629‐S630. PMC6809090.


FORMAL TEACHING
Medical Student Teaching
2001 ‐ 2002    Clinical Methods, Emory University School of Medicine
2001 ‐ 2002    Clinical Instructor Harvey Cardiology Course, Emory University School of Medicine
2001 ‐ 2002    Problem‐Based Learning for Second year Medical Students, EUSM
2005‐2011      Clinical Methods Preceptor, ECLH
2006‐2008      Medical Spanish ‐ Instructor for M2, EUSM
2006‐2007      Directed Study on Social Determinants of Infectious Diseases for M2 students (Lindsay
               Margolis and Jean Bendik), EUSM
2007‐2011      Instructor ‐ Global Health for M2 Students, EUSM
2007‐2008      Presentation‐Case Discussion – Social Determinants of Diseases – Coordinated by Dr. Bill
               Eley – Emory School of Medicine New Curriculum.
2018‐          Small Group: Parasitic Diseases, Microbiology Course for First Year Medical Students,
               University of Colorado, Anschutz Medical Center.
2019‐          MS‐2 Small group discussion Microbiology, University of Colorado, Anschutz Medical
               Center: Parasitic Diseases, CNS Infections, Septic Arthritis‐Cat Bite
2019‐          Class Global Health and Underserved Populations of the New SOM CU Curriculum.
               Course Co‐Director. Pilot Class (Jan 6‐Jan 17, 2020).
2020‐          MS‐2 Small group discussion Microbiology, University of Colorado, Anschutz Medical
               Center: Parasitic Diseases, CNS Infections, Septic Arthritis‐Cat Bite
Graduate Program
Training programs
2006‐2011      Professor ‐ GH511 (Global Health 511) International Infectious Diseases Prevention and
               Control, Rollins School of Public Health
2009‐2011      Professor – GH500 D – Key Issues in Global Health, Career MPH Program
2006‐2011      Thesis Advisor to students Global Health Track – Hubert Department of Global Health,
               Rollins School of Public Health of Emory University
2008‐2011      Coordinator International Exchange between Rollins School of Public Health and
               National Institute of Public Health, Cuernavaca, Mexico – Supported by the Global
               Health Institute of Emory University
Residency and Fellowship Program:
2004‐2011      Resident Report – Noon Conferences Emory Crawford Long Hospital and Grady
               Memorial Hospital
2004‐2011      Didactic Lectures on Parasitic Diseases and Non‐tuberculous mycobacterial diseases for
               Internal Medicine Residents and Infectious Disease Fellows
2005‐2008      Coordinator Journal Club Infectious Disease Division
2005‐2011      Travel Medicine Elective, Internal Medicine Residents (2 internal residents per month)
                                                  20
     Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 21 of 25




Carlos Franco-Paredes, MD, MPH

2005           Grand Rounds – EUH ‐ Department of Medicine: “Travel Medicine”
2006           Grand Rounds – ECLH – Department of Medicine: “Malaria”
2008           Grand Rounds ‐ ECLH – Department of Medicine: “Leprosy”
2008‐2011      Journal Club Coordinator, Internal Medicine Residency Program – ECLH
2009           Grand Rounds ‐ EUH – Department of Medicine: “Leprosy a Modern Perspective of an
               Ancient Disease”
2009           Grand Rounds – Pulmonary and Critical Care Division – Neglected Tropical Diseases of
               the Respiratory Tract, June 16, 2009
2017           Grand Rounds – Leprosy, University of Colorado, Anschutz Medical Center, Division of
               Infectious Diseases, December 2017
2017           Grand Rounds – Infections associated with Secondary Antiphospholid Syndrome,
               University of Colorado, Anschutz Medical Center, Division of Rheumatology,
2018           Didactic Session – Travel Medicine (Pretravel and Postravel) Infectious Diseases
               Fellowship Anschutz Medical Center, Division of Infectious Diseases
2017‐          Infectious Diseases Fellows Clinic, University of Colorado, Anschutz Medical Center,
               IDPG.
2019           Invited Speaker: Travel Medicine, Pretravel/Postravel Care, Physician Assistant Program,
               September 12, 2019, University of Colorado, Anschutz Medical Center
Other categories:
2000‐2002      Physician Assistant Supervision during Fellowship/Junior Faculty, Emory University
2004‐2007      Mentoring of four College Students to enter into Medical School (Emory, Southern
               University, and Dartmouth):
               Lindsay Margolis 2004‐Emory University
               Michael Woodworth 2005 – Emory University
               Peter Manyang 2007 – Southern University
               Padraic Chisholm 2007 – Southern University/Emory University
2009‐2011      Project Leader. Partnership – Emory Global Health Institute – University‐wide ‐ Emory
               Travel Well Clinic and is titled Hansen’s disease in the state of Georgia: A Modern
               Reassessment of an Ancient Disease”.
               http://www.globalhealth.emory.edu/fundingOpportunities/projectideas.php. Students:
               5 MPH students (RN/MPH, MD/MPH)
2017‐          Infectious Diseases Fellowship Program, University of
               Colorado, Anschutz Medical Center. Teaching activities
               Inpatient and outpatient (ID Fellows Weekly Clinic)
2019‐          Infectious Diseases Fellowship Program Director
               University of Colorado, Aurora Colorado

Supervisory Teaching:
Ph.D. students directly supervised:
Global Health, Rollins School of Public Health ‐ PhD Task Force Member – 2007‐2009
Residency Program:
Emory University: Internal Medicine Residents and Infectious Disease Fellows Supervision – Inpatient
Months – 3‐4 months per year on Grady Wards. I participated in the presentation and discussion of
clinical cases, and discussion of peer‐reviewed journal with medical students, residents, and fellows.
Overall evaluations: Outstanding Teacher. (Anna Von 2005‐2006; Seth Cohen 2008, Susana Castrejon
                                                   21
     Case 3:20-cv-00293-JWD-EWD                 Document 29-10         05/27/20 Page 22 of 25




Carlos Franco-Paredes, MD, MPH

2007; Lindsay Margoles 2007‐2008; Jean Bendik 2006‐2008; Meredith Holtz 2007‐2008)
University of Colorado, Anschutz Medical Center (since June 2017‐ present). Case discussion in infectious
diseases during clinical rounds inpatient services (ID Gold, ID Blue, ID Orthopedics).
2004‐2009 Thesis advisor – MPH Students – Hubert Department of Global Health – Concentration
Infectious Diseases: Brenda Thompson 2004; Katrina Hancy 2004; Trina Smith 2006; Melissa Furtado
2007‐2008; Oidda Museru 2008‐2009; Hema Datwani 2010; Ruth Moro 2010; Talia Quandelacy 2010
2015 – Class GH511, Topic: “Leprosy” as part of the International Infectious Diseases, Global Health
Track, Rollins Schoolf of Public Health, Emory University, Atlanta GA
2017 – Class GH511, Topic: “Leprosy” as part of the International Infectious Diseases, Global Health
Track, Rollins School of Public Health, Emory University, Atlanta GA
2019 ‐ Project Mentorship – Diffuse lepromatous leprosy. Undergraduate Student,
University of Colorado, Boulder. Mikali Ogbasselassie. Project was carried out in
Collaboration with the Dermatology Center of the Hospital General de Mexico.
Poster presentation by Mikali Ogbasselassie September 22, 2019, UMBC, Baltimore, Maryland.




Activities during the COVID-19 Pandemic targeting protecting vulnerable groups living in the US
including outbreaks of COVID-19 in Jails/Prisons/ICE Detention centers/community reengagement
facilities (i.e. hallway houses)


In-person inspections in facilities with outbreaks of COVID-19 in collaboration with civil rights attorneys
from ACLU and Civil Right Corps. Goal to improve conditions in jails and prisons and to promote
decarcelation
Jail Inspection Weld County Jail April 10, 2020
Jail Inspection Weld County Jail April 24, 2020
Jail Inspection Oakland County, Jail, Pontiac Michigan April 23, 2020

In-person inspections in facilities with COVID-19 outbreaks –court appointed
Jail Inspection Prince George’s County Jail, Maryland, May 6, 2020 (Court Appointed, Federal Judge,
Paola Xinis, Maryland)
Jail Inspection Prince George’s County Jail, Maryland, May 7, 2020 (Court Appointed, Federal Judge,
Paola Xinis, Maryland)

Declarations- Affidavits
L.A. County Jail
West Metro Detention Center, Florida
Florence, Arizona, Prison, Arizona


Advocacy Letters:


                                                    22
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 23 of 25




Carlos Franco-Paredes, MD, MPH

   1. Dean Williams – Executive Director of the Colorado Department of Corrections, Governor Jared
      Polis and correctional leaders. https://acluco-wpengine.netdna-ssl.com/wp-
      content/uploads/2020/03/COVID-19-Letter-C-Franco-Paredes-MD.pdf
      I have kept in direct communication with Mr. Williams to provide recommendations regarding
      release of prisoners, testing strategies, and population management at Sterling Prison in Colorado.

   2. Letter to CDC. https://www.drugpolicy.org/sites/default/files/cdc-letter-decarceration_0.pdf


   3. Letter New Jersey Senator Melendez to Department of Homeland Security
      https://www.menendez.senate.gov/download/letter‐dhs‐ice‐release‐vulnerable‐detainees‐
      covid19

Other Publications:

Articles in Magazines and Newspapers COVID‐19

Colorado Sun ‐ Op‐ED‐ COVID‐19
https://coloradosun.com/2020/03/29/colorado‐immigrant‐detention‐coronavirus‐geo‐
opinion/Westword

Westword
https://www.westword.com/news/petition‐asks‐supreme‐court‐to‐help‐lower‐colorado‐jail‐population‐
11680821

Reuters
https://www.reuters.com/article/us‐health‐coronavirus‐usa‐detention‐insi/as‐pandemic‐rages‐u‐s‐
immigrants‐detained‐in‐areas‐with‐few‐hospitals‐idUSKBN21L1E4

Mother Jones
https://www.motherjones.com/politics/2020/03/ice‐is‐ignoring‐recommendations‐to‐release‐
immigrant‐detainees‐to‐slow‐the‐spread‐of‐coronavirus/

Expansion
https://expansion.mx/mundo/2020/04/06/centros‐de‐detencion‐de‐migrantes‐en‐eu‐una‐bomba‐de‐
tiempo‐ante‐la‐pandemia.

Mother Jones
https://www.motherjones.com/politics/2020/04/a‐doctor‐on‐ices‐response‐to‐the‐pandemic‐you‐
could‐call‐it‐covid‐19‐torture/

ACLU Colorado
https://aclu‐co.org/doingmypartco/
Westword
https://www.westword.com/news/petition‐asks‐supreme‐court‐to‐help‐lower‐colorado‐jail‐population‐
                                                  23
     Case 3:20-cv-00293-JWD-EWD               Document 29-10         05/27/20 Page 24 of 25




Carlos Franco-Paredes, MD, MPH

11680821

Theappeal.org
https://theappeal.org/colorado‐supreme‐court‐fails‐to‐protect‐state‐residents‐as‐coronavirus‐grows‐
exponentially‐in‐jail/

The Gazette
https://gazette.com/opinion/guest‐column‐how‐covid‐19‐underscores‐the‐consequences‐of‐mass‐
incarceration/article_d5f389ce‐80c1‐11ea‐a978‐9f1fe73dc0a2.html.

The Daily Tribune
https://www.dailytribune.com/news/coronavirus/federal‐judge‐to‐consider‐dismissing‐lawsuit‐more‐
changes‐at‐oakland‐county‐jail‐due‐to‐covid/article_34314ff1‐9620‐5a90‐a546‐f2f4c0f92a4f.html

COVID‐19 parole informational guide for sponsors
https://pennstatelaw.psu.edu/sites/default/files/IJP_SIFI%20COVID‐
19%20Pro%20Se%20Parole%20Request%20Information%20Packet%20ENG%20MAR%202020‐
final%20web.pdf

Letter New Jersey Senator Melendez to Department of Homeland Security
https://www.menendez.senate.gov/download/letter‐dhs‐ice‐release‐vulnerable‐detainees‐covid19

The Washington Post
https://www.washingtonpost.com/local/public‐safety/federal‐judge‐orders‐inspection‐of‐pr‐georges‐
jail‐after‐inmates‐worried‐about‐coronavirus‐sue/2020/05/01/349436fe‐8bc1‐11ea‐9dfd‐
990f9dcc71fc_story.html

MichiganRadio NPR
https://www.michiganradio.org/post/i‐fear‐i‐may‐die‐here‐inmates‐oakland‐county‐jail‐plead‐help‐
lawsuit

The Crime Report
https://thecrimereport.org/2020/04/23/is‐dysfunctional‐migrant‐health‐care‐fueling‐infections/

Witness L.A.
https://witnessla.com/searing‐new‐law‐suit‐describes‐la‐county‐jail‐conditions‐that‐are‐an‐incubator‐
for‐death/

Detroit Free Press
https://www.freep.com/story/news/local/michigan/2020/05/05/wayne‐county‐jail‐coronavirus‐lawsuit‐
medically‐vulnerable‐inmates/3076656001/

The Washington Post
https://www.washingtonpost.com/local/public‐safety/prince‐georges‐jail‐must‐plan‐to‐test‐more‐
inmates‐for‐covid‐19‐federal‐judge‐orders/2020/05/11/b989a420‐93b4‐11ea‐9f5e‐
                                                  24
     Case 3:20-cv-00293-JWD-EWD                Document 29-10         05/27/20 Page 25 of 25




Carlos Franco-Paredes, MD, MPH

56d8239bf9ad_story.html

Denver Post
https://www.denverpost.com/2020/05/15/coronavirus-covid-testing-colorado-jails/


Accounts and Legal Proceedings of individuals Released from Jails, Prisons, and Immigration Detention
Centers (Releases, Temporary Restriction Orders, and Preliminary Injunctions

   1. Faour Abdallah Fraihat, et al. V. U.S. Immigration and Customs Enforcement grant Motion for
      preliminary injunction and class certification by the United States District Court of California
   2. El Paso, Texas. Immigration Detention Center
   3. Thomas O’Meara – Release of 4 Detainees from Taylor, Texas Detention Center
   4. New York, Basanak vs. Thomas Decker. Temporary Restriction Order/Preliminary Injunction.
   5. Daniel Williams, ACLU, Colorado. Thomas Carranza et al vs. Steven Reams. Temporary
      Restriction Order by Judge Phillip J. Brimmer, United States District of Colorado




                                                   25
